MEMORANDUM **
Hector Moisés Calles-Rodas, a native and citizen of El Salvador, petitions pro se for review of the decision of the Board of Immigration Appeals dismissing his appeal from the immigration judge’s denial of his applications for special rule cancellation of removal under NACARA, asylum, withholding of removal, and protection under the Convention Against Torture.
Petitioner fails to argue any issues in his opening brief with this court. Because “[ijssues raised in a brief that are not supported by argument are deemed abandoned,” Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996), petitioner has waived his challenge to the BIA’s decision.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.